DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions 
Applicant’s cancellation of claims 10-20, and submission of new claims 21-30 in “Claims - 11/29/2021” is acknowledged. Applicant's provisional election without traverse, of Species I of which claims read upon 1-9 and 21-30 in the “Response to Election / Restriction Filed - 11/29/2021”, is further acknowledged. It is noted that “provisional election” and “without traverse” contradicts each other. As no reasons for “provisional election” was given, the election for the claims 1-9 and 21-30 is considered final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (24; Fig 1; [0015]) = (element 24; Figure No. 1; Paragraph No. [0015]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be 
Claims 1-9 and 21- 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minamio, Masanori et al., (US 20030102575 A1; hereinafter Minamio) (see also alternative rejection of these claims in sections II-III below).
1. Minamio teaches semiconductor package structure, comprising (see the entire documents, specifically Figs 4A-4B along with Figs 1-3D for details [0053+], and as cited below):

    PNG
    media_image1.png
    164
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    163
    440
    media_image2.png
    Greyscale

Minamio Figure 4A                            Minamio Figure 4B
a die paddle (2; Fig 4A-4B; [0053]); 
a plurality of leads  (3 or 3b shown at least two left<>right) separated from the die paddle (2), each of the plurality of leads having an inner side surface (inner vertical portion along the thickness direction; hereinafter 3_inr_surface) facing the die paddle (2); 
an electronic component (1; first cited in Fig 1A-1B;[0043-0044]) disposed on the die paddle (2); and 
a package body (5; first cited in Fig 1A-1B;[0043-0044]) covering  the die paddle (2), the plurality of leads (3 OR 3b),  and the electronic component (1), the package body (5) being in direct contact with a bottom surface (bottom of 2 hereinafter dp_2_bottom) of the die paddle and the inner side surface (3_inr_surface) of the plurality of leads. 
2. Minamio as applied to the semiconductor package structure of claim 1, further teaches, wherein each of the plurality of leads has an outer surface opposite (outer vertical portion along the thickness direction; hereinafter 3_otr_surface) to the inner side surface (3_inr_surface), and the outer surface (3_otr_surface) of the plurality of leads is exposed (depicted in Figs 4A-4B) from the package body (30).  
3. Minamio as applied to the semiconductor package structure of claim 2, wherein the outer surface (3_otr_surface) of the plurality of leads is coplanar (depicted in Fig 4B) with a lateral surface of the package body (5).  
4. Minamio as applied to the semiconductor package structure of claim 1, further teaches, wherein the bottom surface (dp_2_bottom) of the die paddle is higher (depicted in Figs 4A-4B) than a bottom surface (bottom of 3; hereinafter ld_3_bottom) of the plurality of leads.  
5. Minamio as applied to the semiconductor package structure of claim 1, wherein the bottom surface of the die paddle (dp_2_bottom) is higher than or coplanar (fig 3B; [0054]) with a top surface (top of 3; hereinafter ld_3_top)  of the plurality of leads.  
6. Minamio as applied to the semiconductor package structure of claim 1, further teaches, wherein the electronic component is electrically (1) is electrically connected ([0061]) to the plurality of leads (3) through a plurality of wire bonds (4).
7. Minamio as applied to the semiconductor package structure of claim 1, further teaches, (the structure) further comprising a plurality of bumps ([0073]) electrically [0063]:  the exposed bottom surface of each uncut lead 3b may be either substantially flush with the bottom surface of the encapsulation resin 5 or protruding from the bottom surface of the encapsulation resin 5 so as to facilitate the electrical connection thereof to the mother board) to the plurality of leads and a printed circuit board (Mother board;) on which the plurality of bumps are disposed.  
8. Minamio as applied to the semiconductor package structure of claim 1, wherein the package body (5) is formed in one piece (depicted in Figs 4A-4B).  
9. Minamio as applied to the semiconductor package structure of claim 1, wherein the bottom surface (dp_2_bottom) of the die paddle is sealed ([0063]) by the package body (30).  
21. Minamio as applied to the semiconductor package structure of claim 6, wherein at least one of the plurality of wire bonds (4) extends across (depicted in Figs 4A, 4B) a side surface of the die paddle (2).  
22. Minamio as applied to the semiconductor package structure of claim 1, wherein a side surface of the die paddle (2) is free from laterally overlapping (depicted in Figs 3/4)  the inner side surface (3_inr_surface) of each of the plurality of leads (3).   
23. Minamio teaches a semiconductor package structure comprising (see the entire documents, specifically Figs 4A-4B along with Figs 1-3D for details [0053+], and as cited below):
a die paddle (2; Fig 4A-4B; [0053]) having a top surface (top; hereinafter dp_2_top) and a bottom surface (bottom; hereinafter dp_2_bottom); 
a plurality of leads (3 or 3b shown at least two left<>right) separated from the die paddle (2), wherein the bottom surface (dp_2_bottom) of the die paddle (2) is higher depicted in Figs 4A-4B;first described in [0048]) than a bottom surface (bottom of 3; hereinafter ld_3_bottom) of the plurality of leads;
an electronic component (1; first cited in Fig 1A-1B;[0043-0044]) disposed on the top surface (dp_2_top) of the die paddle; and
a package body (5; first cited in Fig 1A-1B;[0043-0044]) encapsulating the die paddle (2), the plurality of leads (3 or 3b), and the electronic component (1).  
24. Minamio as applied to the semiconductor package structure of claim 23, further teaches, wherein the package body (5) is formed in one piece (depicted in Figs 4A-4B).  
25. Minamio as applied to the semiconductor package structure of claim 23, further teaches, wherein the package body (5) is in contact (depicted in Figs 4A-4B; [0062]) with the bottom surface (dp_2_bottom) of the die paddle.  
26. Minamio as applied to the semiconductor package structure of claim 23, further teaches, wherein the package body (5) is in contact (depicted in Fig 4A-4B) with the top surface (dp_2_top) of the die paddle.  
27. Minamio as applied to the semiconductor package structure of claim 23, further teaches, wherein the bottom surface (LD_3_bottom) of the plurality of leads is exposed (construed from [0063] the exposed bottom surface of each uncut lead 3b may be either substantially flush with the bottom surface of the encapsulation resin 5 or protruding from the bottom surface of the encapsulation resin 5 so as to facilitate the electrical connection thereof to the mother board )  from the package body (5).  
28. Minamio as applied to the semiconductor package structure of claim 23, further teaches, wherein the bottom surface (LD_3_bottom) of the plurality of leads construed from [0063] the exposed bottom surface of each uncut lead 3b may be either substantially flush with the bottom surface of the encapsulation resin 5 or protruding from the bottom surface of the encapsulation resin 5 so as to facilitate the electrical connection thereof to the mother board).  
27. Minamio as applied to the semiconductor package structure of claim 28, further teaches, wherein the package body (5) is configured to space apart (depicted in Figs 4A,4B) the die paddle (2) from the soldering material .  
29. Minamio as applied to the semiconductor package structure of claim 23, further teaches, wherein the top surface of the die paddle (dp_2_top) is higher than the top surface of each of the plurality of leads (LD_3_top).  
30. Minamio as applied to the semiconductor package structure of claim 23, further teaches, wherein the electronic component (1) is electrically connected ([0061]) to the plurality of leads (3) through a plurality of wire bonds (4).


Claims 1-2, 4, 6-9, 21-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riedl; Edmund et al., US 20090108423 A1; hereinafter Riedl) (see also alternative rejection of these claims in section I above)..
1. Riedl teaches semiconductor package structure, comprising (60 that includes 20), comprising (see the entire documents, specifically Fig 2 along with Fig 1 for details, and as cited below):

    PNG
    media_image3.png
    165
    425
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    250
    559
    media_image4.png
    Greyscale

                Riedl Figure 2                            Riedl Figure 1 (for label details)
a die paddle (24; first cited in Fig 1; [0015-0016]); 
a plurality of leads  (26 shown at least two left<>right; comprising {40,42}) separated from the die paddle, each of the plurality of leads having an inner side surface (of 40) facing the die paddle (24); 
an electronic component (28) disposed on the die paddle (24); and 
a package body (30) covering ([0019]) the die paddle(24), the plurality of leads (26),  and the electronic component (28), the package body being in direct contact with a bottom surface (dp_24_bottom) of the die paddle and the inner side surface (of 40) of the plurality of leads.  
2. Riedl as applied to the semiconductor package structure of claim 1, further teaches, wherein each of the plurality of leads has an outer surface opposite (of 42) to the inner side surface (of 40), and the outer surface (of 42) of the plurality of leads is exposed (depicted in Fig 1; [0016]) from the package body (30).  

4. Riedl as applied to the semiconductor package structure of claim 1, further teaches, wherein the bottom surface (dp_24_bottom) of the die paddle is higher (depicted in Fig 1) than a bottom surface of the plurality of leads (bottom of 42 of 26).  
Riedl as applied to the semiconductor package structure of claim 1, further teaches, wherein the electronic component is electrically (28) is electrically connected ([0016]) to the plurality of leads (26) through a plurality of wire bonds (44).
7. Riedl as applied to the semiconductor package structure of claim 1, further teaches, (the structure) further comprising: a plurality of bumps (66) electrically connected to the plurality of leads (42 of 26); and a printed circuit board (62; Fig 2; [0052]) on which the plurality of bumps are disposed.  
8. Riedl as applied to the semiconductor package structure of claim 1, wherein the package body (30) is formed in one piece (depicted in Figs 1, 2).  
9. Riedl as applied to the semiconductor package structure of claim 1, wherein the bottom surface (dp_24_bottom) of the die paddle is sealed (construed from [0019]: body 30 defines an electrically insulating volume of material that insulates and protects components of semiconductor package 20) by the package body (30).  
21. Riedl as applied to the semiconductor package structure of claim 6, wherein at least one of the plurality of wire bonds (44) extends across (depicted in Figs 1, 2) a side surface of the die paddle (24).  
22. Riedl as applied to the semiconductor package structure of claim 1, wherein a side surface of the die paddle (24) is free from laterally overlapping (depicted in Fig 1)  the inner side surface (of 40) of each of the plurality of leads (26).  
23. Riedl teaches a semiconductor package structure (60 that includes 20), comprising (see the entire documents, specifically Fig 2 along with Fig 1 for details, and as cited below):
24; first cited in Fig 1; [0015-0016]) having a top surface (top; hereinafter dp_24_top) and a bottom surface (bottom; hereinafter dp_24_bottom); 
a plurality of leads (26 shown at least two left<>right; comprising {40,42}) separated from the die paddle (24), wherein the bottom surface (dp_24_bottom) of the die paddle is higher (depicted in Fig 1) than a bottom surface of the plurality of leads (bottom of 42 of 26);
an electronic component (28) disposed on the top surface (dp_24_top) of the die paddle; and 
a package body (30) encapsulating ([0019]) the die paddle (24), the plurality of leads (26), and the electronic component (28).  
24. Riedl as applied to the semiconductor package structure of claim 23, further teaches, wherein the package body (30) is formed in one piece (depicted in Figs 1,2).  
25. Riedl as applied to the semiconductor package structure of claim 23, further teaches, wherein the package body (30) is in contact (depicted in Fig 1) with the bottom surface (dp_24_bottom) of the die paddle.  
26. Riedl as applied to the semiconductor package structure of claim 23, further teaches, wherein the package body is in contact (depicted in Fig 1; at least at left <>right of 28) with the top surface (dp_24_top) of the die paddle.  
27. Riedl as applied to the semiconductor package structure of claim 23, further teaches, wherein the bottom surface (42) of the plurality of leads is exposed (depicted in Fig 1)  from the package body (30).  
Riedl as applied to the semiconductor package structure of claim 23, further teaches, wherein the bottom surface (42) of the plurality of leads contacts a soldering material (66; Fig 2; [0052]).  
27. Riedl as applied to the semiconductor package structure of claim 28, further teaches, wherein the package body (30) is configured to space apart (depicted in Fig 2)  the die paddle (24) from the soldering material (66).  
30. Riedl as applied to the semiconductor package structure of claim 23, further teaches, wherein the electronic component (28) is electrically connected ([0016]) to the plurality of leads (26) through a plurality of wire bonds (44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Riedl; Edmund et al., US 20090108423 A1; hereinafter Riedl) in view of Talledo; Jefferson et al., (US 20160183369 A1; hereinafter Talledo) (see also alternative rejection of this claim in section I, above)..
3. Riedl as applied to the semiconductor package structure of claim 2, does not expressly disclose wherein the outer surface of the plurality of leads is coplanar with a lateral surface of the package body.  
However, in the analogous art, Talledo teaches a lead frame package (abstract), wherein (Fig 1A;[0014]) a package 10 shows a die pad 12 and two leads 18 located spaced apart from and on opposing sides of the die pad 12. The die pad 12 has upper and lower surfaces 14, 16 and the leads 18 have upper and lower surfaces 22, 24. An 17 of lead 18 is coplanar with lateral surface of the package body 44, and top surface 22 of lead 18 is coplanar with top surface of the die pad 14. 

    PNG
    media_image5.png
    254
    733
    media_image5.png
    Greyscale

Talledo Figure 1A
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to modify the layout of  Riedl’s according to the Talledo lead 18 layout, such that, the modified Riedl’s (byTalledo) comprise a structure wherein the outer surface of the plurality of leads (26 in view of 18) is coplanar with a lateral surface of the package body .
 The ordinary artisan would have been motivated to modify Riedl in the manner set forth above for, at least, facilitating mount directly on the surface of the PCB using surface mount technology (SMT) (Talledo [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
December 24, 2021